Citation Nr: 0423141	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  04-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
August 1947 and from September 1950 to December 1951.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Oakland, 
California, Regional Office (RO) of Department of Veterans 
Affairs (VA), which denied separate 10 percent evaluations 
for each ear for the veteran's service-connected tinnitus.  


FINDING OF FACT

The veteran has been assigned a 10 percent rating for 
bilateral tinnitus, which is the highest possible schedular 
rating for this disorder.  


CONCLUSION OF LAW

The claim of entitlement to separate compensable ratings for 
tinnitus for each ear is without legal merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  This act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define VA's obligation with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Where the law is dispositive and where there is no reasonable 
possibility that any assistance would aid in substantiating 
the claim on appeal, the VCAA is not for application.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); see also 
VAOPGCPREC 5-04.  Here, the VCAA is inapplicable because the 
law prevents the veteran from having a separate evaluation 
for each ear for tinnitus.


II.  Entitlement to separate rating for each ear

In this case, entitlement to service connection for tinnitus 
was granted in a December 2002 rating decision and a 10 
percent evaluation was assigned, which is the maximum rating 
permitted under Diagnostic Code 6260.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  In January 2003, the veteran sought a 
separate 10 percent evaluation for tinnitus in each ear.  For 
the reasons explained below, the veteran is already evaluated 
at the maximum allowable rating for tinnitus and is not 
eligible for a separate rating in each ear.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder and 
various disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155.  VA has to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2003).  

Effective June 13, 2003, Diagnostic Code 6260, which governs 
compensability evaluations for tinnitus, was changed.  The 
veteran's claim for an increased rating was filed prior to 
this change.  However, the change does not have a bearing on 
the outcome here because neither the old nor the new version 
of the rating schedule permits a rating of greater than 10 
percent for tinnitus, and neither version permits a separate 
rating for each ear.  

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, Diagnostic Code 6260, which only refers to the 
general condition of tinnitus, is ambiguous because the 
schedule of ratings does not specify whether a 10 percent 
rating for recurrent tinnitus is applicable to each ear 
separately or if it is the sole compensable rating allowed 
irrespective of whether the manifestation is unilateral or 
bilateral.  In support of this contention, the veteran and 
his representative cite 38 C.F.R. § 4.25(b), which, in part, 
states:  

Except as otherwise provided in this 
schedule, the disabilities arising from a 
single disease entity, e.g. arthritis, 
multiple sclerosis, cerebrovascular 
accident, etc., are to be rated 
separately as are all other disabling 
conditions, if any.

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorizes a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  VAOPGCPREC 2-03.  The opinion noted 
"tinnitus is the perception of sound in the absence of 
acoustic stimulus."  VAOPGCPREC 2-03, citing "The Merck 
Manual" 665 (17th Ed. 1999).  The General Counsel referenced 
the notice of proposed rulemaking in May 2003 for the medical 
explanation of tinnitus that resulted in the amendment to 
Diagnostic Code 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs... 
[citations omitted.] 

True tinnitus, i.e., the perception of sound in the absence 
of external stimulus, appears to arise from the brain rather 
than the ears.  Based on this medical explanation, the 
General Counsel found that the perception of noise is the 
disability identified in true tinnitus, and the source of 
this perceived noise is not in either or both ears.  The 
undifferentiated nature of the source of the noise that is 
tinnitus is the primary basis for VA's practice, as reflected 
in the notice of proposed rulemaking, of rating tinnitus as a 
single disease entity.  VAOPGCPREC 2-03.  

The General Counsel determined that the original and revised 
versions of Diagnostic Code 6260; see also 38 C.F.R. § 4.87 
(2003); authorized a single 10 percent rating for tinnitus 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  Furthermore, the 
General Counsel noted that the 2003 amendment to Diagnostic 
Code 6260 definitively stating that only a single 10 percent 
disability rating is authorized for tinnitus merely restated 
the law as it existed both prior to and after the 1999 
amendment.  Accordingly, the rule that only a single 10 
percent disability rating is authorized for tinnitus 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
all cases whether arising before or after the 1999 amendment.  
VAOPGCPREC 2-03.  

In the veteran's appeal to the Board, his representative 
states, in reference to VAOPGCPREC 2-03, "nowhere in that 
opinion is discussed the applicability of 38 C.F.R. 
§ 4.25(b); accordingly, the opinion is inadequate and 
incomplete and therefore inapplicable to this appeal."  The 
Board disagrees.  Precedential opinions of the Chief Legal 
Officer of the Department are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000).  

Further, it is noted that the United States Court of Appeals 
for the Federal Circuit recently reversed a decision of the 
United States Court of Appeals for Veterans Claims (CAVC), 
remanding a tinnitus claim because the Board had not applied 
Section 4.25(b) in reaching its determination.  Wanner v. 
Principi, 370 F.3d 1124 (Fed. Cir. 2004) (noting that "the 
[CAVC] lack[s] jurisdiction to review the content of 
[Diagnostic Code] 6260").  In Wanner, the Federal Circuit 
rejected the appellants' argument that "under 38 C.F.R. 
§ 4.25, they were entitled to a 10% rating for each ear 
rather than a single 10% rating for both."  Id.  [Emphasis 
in the original.]  The Federal Circuit held that "[t]he 
Secretary's discretion over the [rating] schedule, including 
procedures followed and content selected, is insulated from 
judicial review with one recognized exception limited to 
constitutional challenges."  Id.  

In other words, the veteran's contention that VAOPGCPREC 2-03 
is "inadequate and incomplete and therefore inapplicable" 
because it does not address 38 C.F.R. § 4.25 is without legal 
merit.  The veteran's and his representative's contentions in 
seeking separate evaluations for each ear for tinnitus have 
been carefully considered in this matter.  The Rating 
Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits.  As explained 
above, the veteran is ineligible for a separate rating for 
tinnitus for each ear as a matter of law.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260.  


ORDER

Separate 10 percent evaluations for each ear for tinnitus is 
denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



